453 F.2d 1254
UNITED STATES of America, Appellee,v.Pete Junior LANGLEY, Appellant.
No. 71-1553.
United States Court of Appeals,Fourth Circuit.
Jan. 19, 1972.

Barbara C. Westmoreland, Court-appointed, and Westmoreland, Sawyer & Schoonmaker, on brief for appellant.
William L. Osteen, U. S. Atty., and J. Howard Coble, Asst. U. S. Atty., on brief for appellee.
Before HAYNSWORTH, Chief Judge, and BUTZNER and RUSSELL, Circuit Judges.
PER CURIAM:


1
Pete Junior Langley is appealing his conviction for possession of a firearm in violation of the Gun Control Act, 18 U.S.C. App. Sec. 1202(a).  The Supreme Court has recently held that a conviction under this act can be sustained only if the government has proved that the possession of the firearm was in or affecting interstate commerce.  United States v. Bass, 404 U.S. 336, 92 S. Ct. 515, 30 L. Ed. 2d 488 (1971).  Since the government did not prove that Langley's possession of a firearm was in or affecting interstate commerce, we reverse his conviction on the authority of Bass.


2
Reversed.